Case 2:17-cv-03972-ADS-SIL Document 47 Filed 05/26/20 Page 1 of 5 PageID #: 569

                                                                                                FILED
                                                                                                CLERK
UNITED STATES DISTRICT COURT
                                                                                       2:59 pm, May 26, 2020
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X                                U.S. DISTRICT COURT
CIT BANK, N.A.,                                                                      EASTERN DISTRICT OF NEW YORK
                                                                                          LONG ISLAND OFFICE
                          Plaintiff,                             ADPOTION ORDER
                                                                 2:17-cv-3972 (ADS) (SIL)
                 -against-

ANDREA GORDON, AUBREY LOVE,
EILEEN K. PARK, JESUS HERNANDEZ,
LINDA LARIOS, LATONJI BISHOP,
PLASTIC SURGEONS, P.C., BROOKHAVEN
MEMORIAL HOSPITAL,

                           Defendants.
---------------------------------------------------------X
APPEARANCES:

Knuckles, Komosinski & Manfro, LLP
Attorneys for the Plaintiff
565 Taxter Road, Suite 590
Elmsford, NY 10523
       By:     Erina Fitzgerald, Esq.,
               Michel Lee, Esq., Of Counsel.

Eileen K. Park
Pro se Defendant
143-07 Sanford Avenue, Apt. 3G
Flushing, NY 11355


SPATT, District Judge:

        On July 5, 2017, the Plaintiff brought a diversity action against the following defendants:

Andrea Gordon, Aubrey Love, Eileen K. Park, Jesus Hernandez, Linda Larios, Latonji Bishop,

Brookhaven Memorial Hospital, and Suffolk Plastic Surgeons, P.C. (“the Defendants”). ECF 1.

The Plaintiff brought the action to foreclose a mortgage encumbering property located at 615

Bryant Street, Westbury, New York 11590. Id.




                                                             1
Case 2:17-cv-03972-ADS-SIL Document 47 Filed 05/26/20 Page 2 of 5 PageID #: 570



       One of the Defendants, Eileen K. Park (“Park”), filed a pro se answer. ECF 17. On

September 27, 2017, after the other Defendants failed to answer or otherwise respond, the

Plaintiff requested a certificate of default as to those Defendants. ECF 20. On October 2, 2017,

the Clerk of Court entered a default against those Defendants. ECF 21. Afterward, the Plaintiff

and Park reached a stipulation by which, inter alia, Park consented to a Federal Rule of Civil

Procedure (“FED. R. CIV. P.”) 12(c) judgment on the pleadings in the Plaintiff’s favor, in order

to accelerate the sale of the property at 615 Bryant Street. ECF 25, 26.

       On December 14, 2017, the Plaintiff moved for a default judgment against the

Defendants in addition to Park; a computation of sums due; and a judgment of foreclosure and

sale. ECF 27. The Plaintiff asked for attorney’s fees of $10,422.50, which included a $2,800.00

flat fee, $5,422.50 in fees for services billed at hourly rates, and $2,200.00 in anticipated fees.

ECF 27-1 at 10. It also asked for $2,200.50 in costs. Id. at 6. The Plaintiff appended to the

default judgment motion an affirmation discussing, inter alia, attorney’s fees and costs. Id. It

also attached invoices that detailed records of legal fees and costs. ECF 27-8.

       On December 15, 2017, the Court referred the motion to then United States Magistrate

Judge Gary R. Brown for a Report and Recommendation as to whether the motion for a default

judgment and judgment of foreclosure and sale should be granted, and, if so, whether damages

should be awarded, including reasonable attorney’s fees and costs. ECF 28.

       On August 30, 2018, Judge Brown issued a Report and Recommendation (the “First

R&R”), recommending as follows:

       Based on the foregoing, the undersigned respectfully recommends that the
       plaintiff’s motion for default judgment of foreclosure and sale be GRANTED in
       accordance with this Report and Recommendation. In addition, the undersigned
       recommends that a Judgment of Foreclosure and Sale be entered in a form
       substantially similar to that proposed by plaintiff. See Monahan Aff., DE 27-9.
       The undersigned further recommends that the Court appoint Kathryn C. Cole,
                                                  2
Case 2:17-cv-03972-ADS-SIL Document 47 Filed 05/26/20 Page 3 of 5 PageID #: 571



       Esq., 1320 RXR Plaza, Uniondale, New York 11556 to serve as a referee to
       effectuate the sale of the property.

ECF 30 at 3. In addition, Judge Brown recommended denying the request for attorney’s fees,

without prejudice to renewal, because (a) counsel did not provide supporting documentation that

“sufficiently detailed and itemized” the fees sought; and (b) courts typically do not award fees

before parties incur them. Id. at 5.

       Regarding the itemization of fees, Judge Brown observed that, with the exception of one

of the Plaintiff’s five attorneys, the Plaintiff did not clearly state “which individuals billed hours

that were attributable to the flat fee services and which individuals billed fees for services billed

at hourly rates.” Id. at 4–5. Judge Brown recommended granting leave to renew upon the

submission of appropriate documentation. Id. at 5. As to costs, Judge Brown, recommended

awarding Plaintiff $855.00 in costs and denying the request for the remaining $390.00, without

prejudice to renewal, upon the submission of proper documentation. Id.

       After the issuing of the First R&R, the Court stayed the case pending a bankruptcy

proceeding of Defendant Andrea Gordon. ECF 32. On May 9, 2019, after the bankruptcy court

closed Gordon’s case, the Court lifted the stay. ECF 34.

       The Plaintiff objected to the First R&R’s calculation of attorney’s fees and costs. ECF

36. The Court overruled the objection as to attorney’s fees; sustained the objection as to costs;

and adopted the First R&R in part, as to the granting of the default judgment, judgment of

foreclosure and sale, the appointment of Kathryn C. Cole, and the denial, without prejudice to

renewal, of the motion for attorney’s fees. ECF 37.

       In September 2019, the Plaintiff again moved for attorney’s fees. ECF 40. The Plaintiff

asked for an award of $21,964 in attorney’s fees, which included: (1) $2,800 for services billed

at a flat fee rate; and (2) $19,164 in fees for services billed at hourly rates. Id. It also submitted
                                                    3
Case 2:17-cv-03972-ADS-SIL Document 47 Filed 05/26/20 Page 4 of 5 PageID #: 572



an attorney’s affirmation and copies of legal invoices in support. ECF 40-1, 40-2. The attorney

affirmation stated that the Plaintiff asked for the $2,800 for 25 hours billed at a flat fee rate. ECF

40-1 at 2.

        The Court referred the attorney’s fees motion to Judge Brown for a report and

recommendation as to whether the motion should be granted, and if so, what relief, if any, could

be afforded. ECF 41. United States Magistrate Judge Steven I. Locke is now assigned to the

case.

        On May 10, 2020, Judge Locke issued a report and recommendation (the “Second

R&R”), recommending that the Court grant the motion in part and deny it in part. ECF 45. As

to the request for $2,800 billed at a flat fee rate, Judge Locke recommended that the Court deny

the request, without prejudice to renewal, because:

        neither the Monahan Affirmation nor the invoices provide any information about
        the 25 hours of work that was billed at a flat fee rate. The Monahan Affirmation
        only provides the number of hours that each attorney billed at the flat fee rate,
        without any description of what type of work was performed. Moreover, the
        number of hours billed at a flat fee rate according to the Monahan Affirmation
        amounts to only 16, rather than 25. The invoices offer no clarity or further
        information, as they only reflect work billed at hourly rates. The invoices contain
        numerous entries of work performed by attorneys in varying increments of time,
        without delineating which hours the attorneys worked at an hourly rate and which
        hours they worked at a flat fee rate.

Id. at 12 (internal citations and parentheticals omitted). As to the fees billed at an hourly rate,

Judge Locke recommended that the Court grant the motion in part, by reducing the fee award to

$12,555, because: (1) the invoices submitted by the Plaintiff showed more hours worked than in

the attorney affirmation; and (2) the Plaintiff did not indicate one individual’s position with the

law firm, and thus recommended denying the request for fees as to that individual. Id. at 7–11.

        The Plaintiff filed proof of service of the Second R&R on May 11, 2020. ECF 46. It has

been more than fourteen days since the service of the R&R.              The parties have not filed
                                                    4
Case 2:17-cv-03972-ADS-SIL Document 47 Filed 05/26/20 Page 5 of 5 PageID #: 573



objections. As such, pursuant to 28 U.S.C. § 636(b) and FED. R. CIV. P. 72, this Court has

reviewed the Second R&R for clear error, and, finding none, now concurs in both its reasoning

and its result. See Coburn v. P.N. Fin., No. 13-CV-1006 (ADS) (SIL), 2015 WL 520346 at *1

(reviewing R&R without objections for clear error).

       Accordingly, the Second R&R is adopted in its entirety. The Court grants in part and

denies in part the attorney’s fees motion, and awards the Plaintiff attorney’s fees in the amount

explained in the Second R&R. Also pursuant to the Second R&R, the Plaintiff’s request for

$2,800 in attorney’s fees billed at a flat fee rate is denied, without prejudice to renewal.


       SO ORDERED.

Dated: Central Islip, New York                                  _____/s/ Artur D. Spatt_____

       May 26, 2020                                                  ARTHUR D. SPATT

                                                                 United States District Judge




                                                    5
